Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is response to application filed on 7/2/2020. 
Claims 1-3, 5-7, 9-10, 13-15, 17, 20, 23-24,46, 49, 53 and 76-77 are pending in this Office Action. Claims 1 and 76 are independent claims.

Remarks
The claims and only the claims form the metes and bounds of the invention will be addressed.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1].  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-7, 9-10, 13-15, 17, 20, 23-24,46, 49, 53 and 76-77 are rejected under 35 U.S.C. 103 as being unpatentable over Spievak et al. (US Pub. 2016/0173693 A1), from IDS, hereafter “Spievak” in view of Reed et al. (US Pub. 2010/0122258 A1), from IDS, hereafter “Reed”
Regarding claim 1, Spievak teaches a campaign management system (Spievak, See ABSTRACT) comprising 
a plurality of participant records and two or more process structure versions of a process structure comprising a plurality of configured logic templates (Spievak, See [0312]-[0323], Before a sales campaign can be launched it needs to be designed by, for example, a marketing manager. Campaign design includes but is not limited to establishing target sales objectives, choosing campaign offline/online media and channels, defining campaign elements, campaign messages, etc. Optionally, the defined campaign elements and/or media elements include, for example, direct mail templates, email templates, web landing pages, web forms, web ads, search, video programs, mobile ads, social media, microblogging, social network account, virtual events, etc. (as further listed and described below).); 
wherein the campaign management system is computer-implemented (Spievak, See [0640]-[0641], The methods and processes described above may be embodied in, and fully automated via, software code modules executed by one or more general purpose computers or processors, including mobile phones. The code modules may be stored in any type of computer-readable medium or other computer storage device.) and configured to process said participant records according to said process structure versions and wherein said participant records comprise track histories of said processing (Spievak, See [0336]-[0339], In the marketing automation system, each phone number may act as a unique identifier, enabling the marketing automation system to track, manage, record, and/or transcribe phone-based customer interactions (offline interactions) throughout the campaign based on calls involving the phone number. Optionally, the phone number and other attributes, for example, the calling party's number, together form the unique identifier to facilitate tracking and campaign management); and 
wherein said campaign management system is configured to migrate said processing of said participant records between said two or more process structure versions on the basis of said track histories and said two or more process structure versions (Spievak, See [0354], The example embodiment above illustrates an automated marketing campaign executed by a system using outbound email to generate demand for a product or service. In a similar manner, an outbound voice or fax telephony campaign is used to generate product or service demand for those campaign types that enable outbound calling (e.g., political and non-profit fund raising campaigns). For example, the user may create a campaign and configure into the campaign one or more outbound calling campaign lists from a data store of lists. Optionally, the user associates one or more calling scripts with the one or more outbound calling campaign lists. The marketing automation system manages (e.g., places outbound calls and waits for answer and speech detection before connecting to an agent or before playing a voice prompt or IVR tree/form), tracks, and/or records phone-based customer interactions throughout the campaign). 
Furthermore, Reed teaches process structure versions of a process structure (Reed, See [0035]-[0036], Versioning allows users to distinguish several business process flows that are modified. Changes to the business process flows should not affect already-running executable processes 110. For example, carpet business process-version 1 may be a running executable process 110. When version 2 is generated, it should not affect the running of version 1. Use of versioning allows version 2 to be created and run without affecting the running of version 1. Effectivity dates may also be specified for the business processes. For example, version 2 has an effectivity date associated with it. The date may specify a start date and end date for a period of validity. Also, the effectivity date does not need to be a period but may be just a start or end date. The effectivity date is not limited to an actual date, but may be dependent on an event or other condition that can be used to determine when the executable process is valid. For example, the effectivity date may specify that the executable process is run until an event occurs. In FIG. 2, the effectivity date #1 includes a time period in which version 2 is valid. For example, a business user may only want version 2 to be used after a specific date. Also, individual steps and/or sub-processes in the business processes may have effectivity dates associated with them. For example, the shipping service step in version 1 has an effectivity date #2. In this case, version 1 may be a running process but the shipping step may only be performed during the time period specified by the effectivity date. Version 2 may also include effectivity dates #3 and #4 for other service steps)
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Spievak and Reed because Reed provides embodiments generally relate to the orchestration of an order fulfillment business process using effectivity dates and versioning. In one embodiment, a plurality of services in the order fulfillment business process are provided. A definition of a business process including one or more services is received from an interface. The one or more services may be defined in steps to be performed in the order fulfillment business process. An effectivity date associated with the definition is also received from the interface. For example, the effectivity date may be associated with the business process or individual steps in the business process and may specify a period of time during which the process or step can be used. The effectivity dates and versioning may then be enforced at run-time. (Reed, See ABSTRACT) can be utilized by Spievak to utilize versioning to more effectively enforced.

Regarding claim 2, Spievak in view of Reed further teaches the campaign management system of claim 1, wherein each of said two or more process structure versions comprises at least one configured logic template being a common configured logic template common with at least one other of said two or more process structure versions (Spievak, See [0321]-[0323]). 
Regarding claim 3, Spievak in view of Reed further teaches the campaign management system of claim 1, wherein said two or more process structure versions each comprises a subset of said plurality of configured logic templates, and wherein said subsets of said plurality of configured logic templates are different (Spievak, See [0321]-[0323]). 
Regarding claim 5, Spievak in view of Reed further teaches the campaign management system of claim 1, wherein said two or more process structure versions are graphically defined, preferably by a plurality of graphical elements associated with said plurality of configured logic templates, respectively, and being couplable by graphical connections using a graphical user interface by a user, the couplings defining the process structure of said executable program fragments of said logic templates in relation to said participant records (Spievak, See [0141]-[0146] and [0324]-[0330]).
Regarding claim 6, Spievak in view of Reed further teaches the campaign management system of claim 1, wherein said campaign management system comprises a processing engine configured to perform said processing of said participant records according to said two or more process structure versions (Spievak, See [0324]-[0327]). 
Regarding claim 7, Spievak in view of Reed further teaches the campaign management system of claim 1, wherein said track histories comprise logs of executed process sequences of said processing of said participant records according to one or more of said process structure versions (Spievak, See [0324]-[0333]). 
Regarding claim 9, Spievak in view of Reed further teaches the campaign management system of claim 1, wherein a first process structure version of said two or more process structure versions is a process structure of said executable program fragments of a first subset of said plurality of configured logic templates in relation to said participant records; wherein a second process structure version of said two or more process structure versions is a process structure of said executable program fragments of a second subset of said plurality of configured logic templates in relation to said participant records; and wherein said first subset of said plurality of configured logic templates and said second subset of said plurality of configured logic templates overlap by at least one common configured logic template (Spievak, See [0324]-[0333]). 
Regarding claim 10, Spievak in view of Reed further teaches the campaign management system of claim 6, wherein said migration of said processing between said two or more process structure versions on the basis of said track histories and said two or more process structure versions comprises said processing engine being configured to migrate processing of one or more of said participant records from said first process structure version to said second process structure version based on respective of said executed process sequence of the one or more participant record (Spievak, See [0324]-[0333]). 
Regarding claim 13, Spievak in view of Reed further teaches the campaign management system of claim 1, wherein a process structure version not being the newest among said two or more process structure versions is automatically stopped from processing when all of said plurality of participant records are being processed by process structure versions newer than said not newest process structure version (Spievak, See [0324]-[0333]). 
Regarding claim 14, Spievak in view of Reed further teaches the campaign management system of claim 1, wherein a process structure version is configured to disable any injection logic templates when it is no longer the newest among said two or more process structure versions to automatically prevent injection of new participants into said no longer newest process structure version (Spievak, See [0324]-[0333]). 
Regarding claim 15, Spievak in view of Reed further teaches the campaign management system of claim 1, wherein the campaign management system is configured to suspend processing of a participant record when it has been processed in accordance with the last configured logic template of a configured process sequence of a first process structure version, and wherein said suspended processing is resumed when a second process structure version is created which second process structure version defines a further configured logic template of said configured process sequence (Spievak, See [0324]-[0333]). 
Regarding claim 17, Spievak in view of Reed further teaches the campaign management system of claim 2, wherein said common configured logic template is a configured logic template which corresponds in type or configuration between said subsets of said plurality of configured logic templates (Spievak, See [0321]). 
Regarding claim 20, Spievak in view of Reed further teaches the campaign management system of claim 1, wherein one or more campaign attributes are common between said two or more process structure versions (Spievak, See [0321]-[0323]). 
Regarding claim 23, Spievak in view of Reed further teaches the campaign management system of claim 1, wherein the campaign management system is configured for executing a design mode and a live mode; wherein the campaign management system in said design mode executes a graphical design environment with respect to a particular process structure version, wherein the graphical elements are couplable by a user by using said graphical user interface, the coupling defining said process structure version of said executable program fragments on the basis of said configured logic templates in relation to said participant records; wherein the campaign management system in said live mode executes said particular process structure version designed by the user in the design mode for processing of individual participant records; and wherein the campaign management system, in said live mode, reads, processes and/or modifies participant attributes of participant records by a sequence of one of more executable program fragments according to the process structure version (Spievak, See [0324]-[0359]). 
Regarding claim 24, Spievak in view of Reed further teaches the campaign management system of claim 23, wherein the campaign management system, for a specified campaign, is configured for running in both live mode and design mode at the same time by enabling a user updating the process structure to an updated process structure while at the same time running in live mode on the basis of the process structure (Spievak, See [0324]-[0359]). 
Regarding claim 46, Spievak in view of Reed further teaches the campaign management system of claim 1, wherein said two or more process structure versions each defines one or more configured process sequences, wherein said configured process sequences each define a possible sequence of processing of one or more configured logic templates; and wherein said configured process sequences of said process structure versions are defined by said graphical connections between said sequence forward points and said sequence receive points of said configured logic templates (Spievak, See [0324]-[0359]). 
Regarding claim 49, Spievak in view of Reed further teaches the campaign management system of claim 1, wherein said processing by said processing engine on the basis of one of said participant records comprises executing said executable program fragments of said configured logic templates according to one of said configured process sequences determined at least partially on the basis of said one participant record (Spievak, See [0324]-[0359]). 
Regarding claim 53, Spievak in view of Reed further teaches the campaign management system of claim 6, wherein said processing engine with respect to a particular participant record is configured to perform the steps of: initiating execution of a first executable program fragment of a first configured logic template on the basis of said particular participant record; determining for said particular participant record a first sequence forward point of said first configured logic template on the basis of said execution of said first executable program fragment on the basis of said particular participant record; determining for said particular participant record a second configured logic template based on said determined first sequence forward point and said two or more process structure versions defined by said graphical connections between sequence forward points and sequence receive points of said configured logic templates; and initiating execution of a second executable program fragment of said determined second configured logic template on the basis of said particular participant record (Spievak, See [0324]-[0359]). 
	Regarding claim 76, Spievak teaches a process migration method for migrating processing of participant records between two or more process structure versions in a campaign management system (Spievak, See ABSTRACT), the method comprising the steps of: 
initiating execution of a first executable program fragment of a first configured logic template of a first process structure version on the basis a particular participant record (Spievak, See [0312]-[0323], Before a sales campaign can be launched it needs to be designed by, for example, a marketing manager. Campaign design includes but is not limited to establishing target sales objectives, choosing campaign offline/online media and channels, defining campaign elements, campaign messages, etc. Optionally, the defined campaign elements and/or media elements include, for example, direct mail templates, email templates, web landing pages, web forms, web ads, search, video programs, mobile ads, social media, microblogging, social network account, virtual events, etc. (as further listed and described below).); 
determining for said particular participant record a first sequence forward point of said first configured logic template on the basis of said execution of said first executable program fragment on the basis of said particular participant record (Spievak, See [0336]-[0339], In the marketing automation system, each phone number may act as a unique identifier, enabling the marketing automation system to track, manage, record, and/or transcribe phone-based customer interactions (offline interactions) throughout the campaign based on calls involving the phone number. Optionally, the phone number and other attributes, for example, the calling party's number, together form the unique identifier to facilitate tracking and campaign management); 
determining for said particular participant record one selected process structure version of said two or more process structure versions based on said determined first sequence forward point and said two or more process structure versions defined by graphical connections between sequence forward points and sequence receive points of configured logic templates (Spievak, See [0336]-[0339], In the marketing automation system, each phone number may act as a unique identifier, enabling the marketing automation system to track, manage, record, and/or transcribe phone-based customer interactions (offline interactions) throughout the campaign based on calls involving the phone number. Optionally, the phone number and other attributes, for example, the calling party's number, together form the unique identifier to facilitate tracking and campaign management); 
determining for said particular participant record a second configured logic template based on said one selected process structure version and said determined first sequence forward point (Spievak, See [0336]-[0339], In the marketing automation system, each phone number may act as a unique identifier, enabling the marketing automation system to track, manage, record, and/or transcribe phone-based customer interactions (offline interactions) throughout the campaign based on calls involving the phone number. Optionally, the phone number and other attributes, for example, the calling party's number, together form the unique identifier to facilitate tracking and campaign management); and 
initiating execution of a second executable program fragment of said determined second configured logic template of said one selected process structure version on the basis of said particular participant record (Spievak, See [0354], The example embodiment above illustrates an automated marketing campaign executed by a system using outbound email to generate demand for a product or service. In a similar manner, an outbound voice or fax telephony campaign is used to generate product or service demand for those campaign types that enable outbound calling (e.g., political and non-profit fund raising campaigns). For example, the user may create a campaign and configure into the campaign one or more outbound calling campaign lists from a data store of lists. Optionally, the user associates one or more calling scripts with the one or more outbound calling campaign lists. The marketing automation system manages (e.g., places outbound calls and waits for answer and speech detection before connecting to an agent or before playing a voice prompt or IVR tree/form), tracks, and/or records phone-based customer interactions throughout the campaign).
Furthermore, Reed teaches process structure versions of a process structure (Reed, See [0035]-[0036], Versioning allows users to distinguish several business process flows that are modified. Changes to the business process flows should not affect already-running executable processes 110. For example, carpet business process-version 1 may be a running executable process 110. When version 2 is generated, it should not affect the running of version 1. Use of versioning allows version 2 to be created and run without affecting the running of version 1. Effectivity dates may also be specified for the business processes. For example, version 2 has an effectivity date associated with it. The date may specify a start date and end date for a period of validity. Also, the effectivity date does not need to be a period but may be just a start or end date. The effectivity date is not limited to an actual date, but may be dependent on an event or other condition that can be used to determine when the executable process is valid. For example, the effectivity date may specify that the executable process is run until an event occurs. In FIG. 2, the effectivity date #1 includes a time period in which version 2 is valid. For example, a business user may only want version 2 to be used after a specific date. Also, individual steps and/or sub-processes in the business processes may have effectivity dates associated with them. For example, the shipping service step in version 1 has an effectivity date #2. In this case, version 1 may be a running process but the shipping step may only be performed during the time period specified by the effectivity date. Version 2 may also include effectivity dates #3 and #4 for other service steps)
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Spievak and Reed because Reed provides embodiments generally relate to the orchestration of an order fulfillment business process using effectivity dates and versioning. In one embodiment, a plurality of services in the order fulfillment business process are provided. A definition of a business process including one or more services is received from an interface. The one or more services may be defined in steps to be performed in the order fulfillment business process. An effectivity date associated with the definition is also received from the interface. For example, the effectivity date may be associated with the business process or individual steps in the business process and may specify a period of time during which the process or step can be used. The effectivity dates and versioning may then be enforced at run-time. (Reed, See ABSTRACT) can be utilized by Spievak to utilize versioning to more effectively enforced.

Regarding claim 77, Spievak in view of Reed further teaches the process migration method of claim 76, wherein said method comprises performing the following step after determining said first sequence forward point for said particular participant record: logging said first configured logic template and determined first sequence forward point in said track history of said particular participant record (Spievak, See [0336]-[0339]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of Reference Cited. 

Examiner’s note: Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.


					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846 and whose email address is shiow-jy.fan@uspto.gov.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIOW-JY FAN/Primary Examiner, Art Unit 2168